873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Marino G. CARASSO, Petitioner.
Misc. No. 210.
United States Court of Appeals, Federal Circuit.
Dec. 8, 1988.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
BISSELL, Circuit Judge.

ORDER

1
Marino G. Carasso petitions for writ of mandamus to direct the Commissioner of Patents and Trademarks to direct the examiner to withdraw his holding of abandonment and to proceed with Carasso's patent application on the merits.  The Commissioner opposes the petition on the grounds, inter alia, that Carasso has alternative avenues of review such as seeking review in a district court, whose decision would then be appealable to this court, or to pursue an administrative remedy under 37 C.F.R. Sec. 1.137.   See e.g., Dubost v. U.S. Patent and Trademark Office, 777 F.2d 1561 (Fed.Cir.1985).


2
Writs of mandamus are to be used only in extraordinary circumstances and where no meaningful alternatives are available.   In re Newman, 763 F.2d 407, 409-10 (Fed.Cir.1985).  Here Carasso has alternative avenues of review available.


3
Accordingly,

IT IS ORDERED THAT:

4
Carasso's petition for writ of mandamus is denied.